DETAILED ACTION
The following is a first action on the merits of application serial no. 17838451 filed 6/13/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 9/13/22 has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but could be interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that
is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Claims 1-7 recite multiple functional language limitations using the generic placeholder “logic” (i.e., clutch control characterization logic, clutch control logic, friction brake control logic, etc.).  However, the generic placeholder “logic” is a well known software structure terminology in the computer arts and isn’t being considered under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. Further the remaining claims that use the term “logic” are also not being considered under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al 20160047714 in view of EP 1840401.  As to claim 1, an apparatus, comprising: a clutch characterization logic (Figures 4-6) configured to interpret a clutch torque profile of a clutch; and a clutch control logic configured to command a position of a progressive actuator (via 116) operationally coupled to the clutch; wherein the clutch characterization logic is further configured to: interpret a position of the progressive actuator (via physical system and 120) and an indicated clutch torque (via 122, 124), and to update the clutch torque profile in response to the position of the progressive actuator and the indicated clutch torque (describes updating as well known in the art at [0036], lines 1-5; via 128 reduces torque error and causes updating of 122); and interpret the clutch torque profile by performing a clutch engagement position test (via 710 in Figure 7 and 808 in Figure 8). However, Fujii doesn’t disclose comparing an acceleration of an input shaft speed of the transmission to a first expected acceleration value of the input shaft speed.
EP discloses an apparatus that shows that it is well known in the art to interpret clutch torque profile (characteristics) by comparing an acceleration of an input shaft speed of a transmission (Figure 5, varied input shaft speed, [0051], lines 2-4) to a first expected acceleration value of the input shaft speed (calculated angular acceleration).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus in Fujii with an input shaft acceleration parameter for interpreting clutch torque profile in view of EP to ensure that clutch engagement can thus be carried out that is suitable for the operating conditions of the vehicle thus ensuring low cost operation of vehicle.

As to claim 7, Fujii in view of EP discloses a vehicle state logic configured to interpret at least one vehicle operating condition (torque characteristic curve of clutch, [0022] in EP can be considered operating condition); and a neutral enforcement logic configured to provide a first neutral command to a first shift actuator and a second neutral command to a second shift actuator, in response to the at least one vehicle operating condition indicating that vehicle motion is not intended; wherein the first shift actuator is responsive to selectively decouple a first gear mesh, and the second shift actuators is responsive to selectively decouple a second gear mesh, wherein both gear meshes in the engaged position couple an input shaft of a transmission to drive wheels of a vehicle including the transmission, and wherein either gear mesh in the neutral position decouples the input shaft from the drive wheels (neutral control is well known in the transmission art to selectively decouple multiple gear meshes which decouples transmission input shaft from wheels and EP shows that it is well known in the art to place a transmission in neutral to provide zero output).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of EP as applied to claim 1 above, and further in view of Liu 6022295.  Fujii in view of EP discloses clutch engagement position test, however; doesn’t disclose a friction brake control logic configured to command a friction brake to bring input shaft speed to zero.
Liu discloses an apparatus for controlling clutch torque profile (clutch control parameter) and shows that it is well known in the art to provide a friction brake control logic configured to command a friction brake (60) to bring input shaft speed to zero (Figure 5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus in Fujii in view of EP with an input shaft friction brake further in view of Liu to assist clutch engagement calibration to ensure that clutch engagement can thus be carried out that is suitable for the operating conditions of the vehicle thus ensuring low cost operation of vehicle.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of EP as applied to claim 1 above, and further in view of Hayakawa et al 6347269. Fujii in view of EP discloses an apparatus for interpreting clutch torque profiled, but doesn’t disclose a launch characterization logic configured to provide an iteratively derived estimated vehicle mass value.
Hayakawa discloses an apparatus that shows that it is well known in the art to control a launch characterization logic based on a launch clutch control (Figure 15) to provide iteratively derived estimated vehicle mass value (column 12, lines 8-19)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus in Fujii in view of EP with a launch characterization logic providing estimated vehicle mass value further in view of Hayakawa to assist clutch operation timing to ensure that clutch engagement can thus be carried out that is suitable for the operating conditions of the vehicle thus ensuring low cost operation of vehicle.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10859156. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of limitations of the present invention are encompassed in the scope of the patented invention claims as follows (at least claim 1 of patent is disclosed and bolded to show common scope):
Claim 1. An apparatus, comprising: a clutch characterization logic configured to interpret a clutch torque profile, the clutch torque profile providing a relation between a position of a clutch of a transmission and a clutch torque value; a clutch control logic configured to command a position of a progressive actuator operationally coupled to the clutch, wherein a position of the progressive actuator corresponds to a position of the clutch, in response to a clutch torque reference value and the clutch torque profile; the clutch characterization logic further configured to interpret a position of the progressive actuator and an indicated clutch torque, and to update the clutch torque profile in response to the position of the progressive actuator and the indicated clutch torque; wherein the clutch torque profile comprises a first clutch engagement position value, and wherein the clutch control logic is further configured to utilize the first clutch engagement position value as a maximum zero torque position; wherein the clutch characterization logic is further configured to interpret the clutch torque profile by performing a clutch first engagement position test, the clutch first engagement position test comprising: determining that an input shaft speed is zero, the clutch control logic positioning the clutch at the first clutch engagement position value, and comparing an acceleration of the input shaft speed of the transmission to a first expected acceleration value of the input shaft speed.

Allowable Subject Matter
Claims 4-6 are objected to (based on double patenting rejection response) as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 4 in combination with claims 1 and 3)….. wherein the iteratively derived estimated vehicle mass value is based at least in part on a model consistency logic that adjusts an adaptation rate of operations of a vehicle environment logic and a mass estimation logic.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Fujii et al 20160195451 (abstract) and Runde et al 7069767 (abstract) both disclose clutch torque profile control using clutch engagement position test.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        September 30, 2022